      Case 1:10-cr-00043-JRH-BKE Document 46 Filed 08/25/20 Page 1 of 3

                                                                                      iLEO
                                                                             U.S. DISTRICT COURT
                                                                                 AUGUSTA DIV.
                              UNITED STATES DISTRICT COURT

                        FOR THE SOUTHERN DISTRICT OF GEORGI^^^                            AH 8: 04

 UNITED STATES OF AMERICA
                                                                          CLERK«-H^^I
                                                                             S0.D!SX0R/5a.
                                                           Case No. l:I0-CR-043

 V.
                                                           ORDER ON MOTION FOR
                                                           SENTENCE REDUCTION UNDER
                                                           18 U.S.C.§ 3582(c)(1)(A)
 WALTER BERNARD HORNSBY
                                                           (COMPASSIONATE RELEASE)




         Upon motion by the defendant for a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A),

and after considering the applicable factors provided in 18 U.S.C. § 3553(a) and the applicable

policy     statements     issued    by     the    United     States     Sentencing     Commission,

IT IS ORDERED that the motion is:


□ GRANTED


         □ The defendant’s previously imposed sentence of imprisonment of

is reduced to                                      . If this sentence is less than the amount of time


the defendant already served, the sentence is reduced to a time served; or

         □ Time served.


         If the defendant’s sentence is reduced to time served:


                □       This order is stayed for up to fourteen days, for the verification of the
                        defendant’s residence and/or establishment of a release plan, to make
                        appropriate travel arrangements, and to ensure the defendant’s safe release.
                        The defendant shall be released as soon as a residence is verified, a release
                        plan is established, appropriate travel arrangements are made, and it is safe
                        for the defendant to travel. There shall be no delay in ensuring travel
                        arrangements are made. If more than fourteen days are needed to make
                        appropriate travel arrangements and ensure the defendant’s safe release, the
                        parties shall immediately notify the court and show cause why the stay
                        should be extended; or
Case 1:10-cr-00043-JRH-BKE Document 46 Filed 08/25/20 Page 2 of 3




        □       There being a verified residence and an appropriate release plan in place,
                this order is stayed for up to fourteen days to make appropriate travel
                arrangements and to ensure the defendant’s safe release. The defendant shall
                be released as soon as appropriate travel arrangements are made and it is
                safe for the defendant to travel. There shall be no delay in ensuring travel
                arrangements are made. If more than fourteen days are needed to make
                appropriate travel arrangements and ensure the defendant’s safe release,
                then the parties shall immediately notify the court and show cause why the
                stay should be extended.

 □ The defendant must provide the complete address where the defendant will reside upon

 release to the probation office in the district where they will be released because it was not

 included in the motion for sentence reduction.


 □ Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term” of

 □ probation or □ supervised release of        months (not to exceed the unserved portion of

 the original term of imprisonment).

        □ The defendant’s previously imposed conditions of supervised release apply to
        the “special term” of supervision; or

        □ The conditions of the “special term” of supervision are as follows:




 □ The defendant’s previously imposed conditions of supervised release are unchanged.

 □ The defendant’s previously imposed conditions of supervised release are modified as

 follows:




                                           2
     Case 1:10-cr-00043-JRH-BKE Document 46 Filed 08/25/20 Page 3 of 3




□ DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the United

States Attorney to file a response on or before                           along with all Bureau of

Prisons records (medical, institutional, administrative) relevant to this motion.




    DENIED after complete review of the motion on the merits. (Doc. 41.)

        □ FACTORS CONSIDERED (Optional)

        Even assuming Defendant could establish that his medical conditions place him at an

increased risk of severe illness if he contracts COVID-I9. thus qualifying as a serious medical

condition under U.S.S.G. 1B1.13. app. note l(a)(i). the factors of 18 U.S.C. § 3553(a) weigh

heavily against his release      Releasing Defendant (who has already received a significant

sentencing benefit under his plea agreement) two and a half years early would not reflect the
seriousness of his offense, promote respect for the law, provide just punishment, and afford
adequate deterrence.    Further, his release would not be justified in light of the nature and

circumstances of his offense.    Finally, as an armed career criminal with an extensive criminal

history, the Court cannot conclude with any amount of certainty that Defendant does not pose a

danger to the community.    See 18 U.S.C. $ 3582(c)(1)(A).



□    DENIED     WITHOUT         PREJUDICE       because the    defendant has        not exhausted all


administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since

receipt of the defendant’s request by the warden of the defendant’s facility.

IT IS SO ORDERED.


Dated: AugusE?{‘^]^2^0
                                                                            VT!/.


                                                  J. RAN             L,      :f judge

                                                 ^ITED/STATES DISTRICT COURT
                                                 ^UTTtERN DISTRICT OF GEORGIA



                                                  3
